Title: From George Washington to David Waterbury, 13 July 1781
From: Washington, George
To: Waterbury, David


                  
                     
                     SirHead Quarters near Dobbs’ Ferry 13 July 1781
                     
                  
                  You will be pleased to take a position for the present some where on the left of the White Plains, towards Morineck, or the Sound, so as to keep up a communication with the Duke de Lauzun.
                  It is a standing General Order to have three days bread & two days cooked meat constantly on hand, to which you will immediately as far as possible, pointedly attend—& hold your Corps always in the most perfect readiness for a movement.  I am Sir your most Obedt Servt
                  
                  
                     P.S.  If you have heard any thing respecting the firing on the Sound yesterday, be so good as to communicate the news to me—If you have not, I wish you to send to the Sound & obtain it.
                  
                  
               